In a proceeding to validate a petition nominating Robert A. Hanington as a candidate of the Sewer Tax Opposition Party for the public office of Superintendent of Highways of the Town of Babylon in the general election to be held on November 8, 1983, Hanington and John Gallagher cross-appeal from a judgment of the Supreme Court, Suffolk County (Underwood, J.), dated October 20,1983, which granted Gallagher’s motion to dismiss the petition for failure to join necessary parties. Appeal by Gallagher dismissed, without costs or disbursements. Gallagher is not aggrieved by the judgment under review (CPLR 5511). On appeal by Hanington, judgment affirmed, without costs or disbursements. (See Matter of Hanington v Coveney, 97 AD2d 527.) Weinstein, J. P., Bracken, Brown and Niehoff, JJ., concur.